Citation Nr: 1023795	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-38 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for valvular heart 
disease.  

2.  Entitlement to service connection for valvular heart 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from October 1945 to March 
1948.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied a petition to reopen a 
claim for service connection for valvular heart disease. In 
June 2009, a hearing was held at the RO before a Decision 
Review Officer (DRO).                 

The Board is reopening the claim for service connection for 
valvular heart disease. The underlying claim for service 
connection on the merits is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via             
the Appeals Management Center (AMC), in Washington, DC. VA 
will notify             the Veteran if further action is 
required on his part. 


FINDINGS OF FACT

1.	In its November 1997 rating decision, the RO denied the 
Veteran's original claim for service connection for 
valvular heart disease. The Veteran did not commence an 
appeal of that decision. 

2.	Since the November 1997 rating decision, additional 
evidence has been received which relates to an 
unestablished fact necessary to substantiate the 
previously denied claim. 
CONCLUSIONS OF LAW

1.	The November 1997 RO rating decision denying service 
connection for valvular heart disease, became final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009);        38 C.F.R. 
§§ 3.104(a), 20.200, 20.202, 20.1103 (2009).

2.	New and material evidence has been received to reopen 
service connection for valvular heart disease. 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009);                 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).


In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.

The Board is granting the Veteran's petition to reopen a 
claim for service connection for valvular heart disease, and 
remanding the underlying claim on the merits for additional 
development. Consequently, a determination on whether           
the VCAA's duty to notify and assist provisions were 
satisfied as to his petition to reopen is unnecessary at this 
point pending further development and the readjudication of 
the claim. See Bernard v. Brown, 4 Vet. App. 384 (1993). See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Analysis

In its November 1997 decision upon the Veteran's original 
claim, the RO denied service connection for valvular heart 
disease based upon the finding that there was no medical 
opinion or other competent evidence linking this claimed 
disability to      the Veteran's military service. The RO 
acknowledged there was evidence of an    in-service systolic 
murmur over the mitral and aortic valves. However, a causal 
connection between more recent valvular heart disease, and 
the Veteran's heart murmur in service had not proven. 
Evidence considered consisted of service treatment records 
(STRs), and post-service private treatment records from 1997 
regarding a heart valve replacement. Accordingly, the RO 
denied the Veteran's claim. The Veteran did not file a timely 
Notice of Disagreement (NOD) with this decision, and hence it 
became final and binding on the merits. See U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).
For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

The competent evidence which must be presented to reopen the 
Veteran's claim is that which tends to establish the element 
of a causal nexus between the current claimed disability, and 
military service. Based on new evidence that has been 
associated with the claims file, the Board is satisfied that 
there is sufficient indication that valvular heart disease 
may be of service origin, as to effectively warrant reopening 
this claim.

In his June 2009 statement, Dr. S.K.M., a private 
cardiologist, indicates that the Veteran's "initial cardiac 
murmur noted at VA may have been possibly related to [his] 
current valve condition."  The Board interprets this opinion 
as stating that    the Veteran's claimed condition may be 
associated with his heart murmur first diagnosed in service, 
even though the physician stated this transpired at a VA 
facility.  Moreover, a more conclusive opinion on the 
etiology of valvular heart disease is not required at this 
juncture. It is sufficient for reopening the claim that the 
medical opinion offered presents a reasonable possibility of 
substantiating            the Veteran's claim on the 
previously deficient element of a medical nexus to service. 
The Board will seek to obtain a more definitive medical 
opinion in its forthcoming remand of this claim for 
additional development of the record.



As there is new evidence that presents a reasonable 
possibility of substantiating    the Veteran's claim, "new 
and material" evidence has been received to reopen this 
matter. 38 C.F.R. § 3.156(a). See Hickson v. West, 11 Vet. 
App. 374, 378 (1998). The claim for service connection for 
valvular heart disease is thus reopened. 


ORDER

As new and material evidence has been received to reopen a 
claim for service connection for valvular heart disease, the 
appeal to this extent is granted.


REMAND

Following reopening of the claim for service connection for 
valvular heart disease, the Board is directing further 
development of the underlying claim on the merits. 

Service medical history indicates that when evaluated in 
March 1947, the Veteran was noted to have had a slight 
systolic murmur heard over the aortic and mitral valves and 
over the precordium generally. When seen again that month, 
the Veteran complained of vague dyspnea. On evaluation, the 
heart was not enlarged, and was regular and rhythmical. There 
was again a systolic murmur as described. The examining 
physician expressed doubt this was heart failure, as there 
was no clinical evidence. An EKG was taken. 

The first indication post-service of a cardiac condition is 
that in May 1985               the Veteran was evaluated 
following a bout of recurrent myo-pericarditis. There was 
reference to a history of a grade I to II systolic ejection 
murmur. An EKG had shown normal expected evolutionary changes 
of pericarditis, but no arrythmia.   The Veteran's condition 
was considered to be stable on anti-inflammatory medication. 


In April 1997, the Veteran underwent a procedure for an 
aortic valve replacement.                            A 
preoperative right and left heart catheterization had shown 
severe critical aortic stenosis, nonobstructive coronary 
disease, and mild mitral regurgitation, as well as left 
ventricular hypertrophy. 

In October 2005, the Veteran was treated for a transient 
ischemic attacks.                The corresponding medical 
records make reference to a remote history of a myocardial 
infarction. 

In his June 2009 statement, Dr. S.K.M., private cardiologist, 
indicated that              the Veteran's "initial cardiac 
murmur noted at VA may have been possibly related to a 
current valve condition." 

The Veteran has alleged that this same treating private 
cardiologist informed him that there would be an interval of 
several years required for the original diagnosed condition 
of a heart murmur to develop into valvular dysfunction, 
necessitating the 1997 aortic valve replacement procedure. 
While the Veteran's recitation of this opinion is not in 
itself competent medical evidence, it does outline a theory 
of gradual development of valvular heart disease in 
furtherance of the instant claim. 

At this stage, the Board concludes that a VA cardiological 
examination and opinion is necessary to determine the 
etiology of the Veteran's current valvular heart disease, and 
more conclusively resolve whether it is indeed attributable 
to his heart murmur condition discovered during military 
service. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(4) (2009) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).

Accordingly, this claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)


1.	The RO should schedule the Veteran for 
a VA cardiological examination to 
determine the likely etiology of his 
valvular heart disease. The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination. All indicated tests and 
studies should be performed, including an 
EKG study, and all findings should be set 
forth in detail. The examiner should then 
opine as to whether valvular heart disease 
is at least as likely as not (50 percent 
or greater probability) due to an incident 
of the Veteran's military service, 
specifically to his diagnosed systolic 
heart murmur discovered               in 
service. The VA examiner should indicate 
his or her consideration of the June 2009 
private cardiologist's statement on this 
matter. 

The examiner should include in the 
examination report  the rationale for any 
opinion expressed. However, if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

2.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

3.	Thereafter, the RO should readjudicate 
the claim for service connection for 
valvular heart disease based upon all 
additional evidence received. If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be furnished with a Supplemental Statement 
of the Case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


 Department of Veterans Affairs


